May 16, 1974


The Honorable      Clayton T. Garrison                Opinion    No.   H-   306
Executive   Director,
Texas Parks and Wildlife     Department               Re:   Whether H.       B. 833,
John H. Reagan Building                                     63rd Leg.,       modified
Austin,   Texas 78701                                       or repealed       Article
                                                            9521-12, V.      T. C. S.
Dear   Mr.    Garrison:

     You have asked whether House Bill 833 of the 63rd Legislature
(Acts 1973, 63rd Leg.,     R. S., ch. 220, p. 515) the 1973 amendment      to
the Uniform   Wildlife  Regulatory   Act, Article  9783-1. Vernon’s   Texas
Penal   Code, Auxiliary   Laws,    modifies  or repeals  Article  9521-12,
Vernon’s   Texas Penal Code, Auxiliary      Laws,   the penal statute regu-
lating the taking of fish from bays and others waters in Calhoun
County.

    Article    952k12 was first enacted in 1963 to be effective             September   1,
1964 (Acts    1963, 58th Leg., ch. 230, p* 624).

     Section  1 of the Uniform   Wildlife Regulatory     Act      makes   it specifically
applicable   to Calhoun County but Sec. 3(c)(6) of the           Act excepts   from the
term “wildlife    resources”   salt water species    located       in Calhoun County
and two others.      This Act was first adopted in 1967         (Acts 1967, 60th Leg.,
ch. 730, p.1959).      By its Sec. 15, Article   9521-12,        supra, expressly
was saved from repeal.

     Thus, prior to the enactment     of H. B. 833 in 1973, fishing for salt
water   fish in the waters   of Calhoun County was regulated     by Article  9521-12
and not by Article   978j-1.

     House Bill 833, supra, contained     three sections.  Section 2 amended
Article  947 of the then existing   Penal Code.    Section 3 was the emergency
clause.   Only Sec. 1 is pertinent.    It amends the Uniform    Wildlife Regu-
latory Act (Article  978j-1,   supra) by adding a new Sec. LA as follows:




                                          p.   1418
The Honorable      Clayton   T.   Garrison,        page   2    (H-306)




             “Sec.   IA.    (a) Except as provided    in Subsection  (b)
        of this section,      this Act applies to all coastal waters
        in this state with respect       to fish, aquatic life,  and
        ‘marine    animals.

            “(b)  Subsection  (a) of this section             does not apply
        to shrimp and oysters     or to Harris,               Galveston,
        Chambers,    and Victoria   Counties. ”

    House   Bill   833 did not contain    any repealer          clause.

      In Attorney   General  Opinion H-112 (1973) we determined        the Legis-
lative intent to be that the exclusion     of shrimp and oysters     of Subsection   (b)
applies   only to those coastal waters     to which coverage    of the Regulatory
Act was extended by Subsection       (a), i.e.,   to those not previously   covered.
The coastal     waters  of Calhoun County were not covered        under the Regu-
latory Act and, in our opinion such coverage         was extended to those waters
by House Bill 833.

    When there are two statutes dealing with the same general      subject,
the rules of interpretation     are well established.  Thus, in  -53
Tex. Jur. 2d, Statutes,    Sec. 186, p* 280. et seq., with ample support
in the cases,  it is said:

              “It is a settled rule of statutory     interpretation
        that statutes that deal with the same general             subject,
        have the same general        purpose,     or relate to the
        same person or thing or class of persons             or things,
        are considered       as being in pari materia      though
        they contain no reference        to one another,     and
        though they were passed at different          times or at
        different    sessions   of the legislature.

              “In order   to arrive  at a proper   construction      of a
        statute,    and determine   the exact legislative     intent,
        all acts and parts of acts in pari materia        will,   there-
        fore,    be taken, read, and construed      together,     each
        enactment      in reference  to the other,   as though they




                                              p.   1419
The Honorable    Clayton   T.    Garrison,   page   3   (H-306)




        were parts of one and the same law.         Any con-
        flict between    their provisions   will be harmonized,
        if possible,   and effect will be given to all the pro-
        visions   of each act if they can be made to stand
        together    and have concurrent   efficacy.  ”

     Article 9521-12, supra, deals with the manner in which fish are caught.
The Regulatory     Act,   on the other hand, is more concerned    with conser-
vation of wildlife   resources   than in regulating  the manner of their taking.
We find no inherent     conflict between the two.   They can easily be made
to stand together.

     We, therefore,    answer your question     that House Bill 833 of the 63rd
Legislature,    amending   Article   9783-1, Vernon’s   Texas Penal Code,
Auxiliary    Laws,  did not modify    or repeal Article  9521-12. Vernon’s
Texas Penal Code, Auxiliary        Laws.

                                SUMMARY

             An amendment    to the Wildlife   Regulatory  Act making
        it applicable to coastal waters     of Calhoun County did not
        modify or repeal Article    9521-12. Vernon’s     Texas
        Penal Code, Auxiliary     Laws,    which governs the manner
        of taking fish in those waters.

                                             Very   truly    yours,




                                             Attorney       General   of Texas




DAVID M. KENDALL,          Chairman
Opinion Committee



                                          ps 1420